Citation Nr: 0334237	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for external 
hemorrhoids, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for spastic 
colitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

The veteran originally submitted a claim for entitlement to 
compensation for gastric ulcers under 38 U.S.C.A. § 1151 in 
June 1995.  His claim was originally denied in March 1996 and 
he perfected an appeal of the denial in October 1997.  At 
that time the veteran requested that he be afforded a Travel 
Board hearing.

The veteran submitted a claim for increased evaluations for 
his service-connected hemorrhoids and spastic colitis in July 
1997.  

The veteran was granted entitlement to compensation benefits 
for his 38 U.S.C.A. § 1151 claim by way of a rating decision 
dated in December 1997.  He was assigned a 10 percent 
disability evaluation for gastritis.  The veteran's claim for 
increased evaluations for his hemorrhoids and spastic colitis 
was denied by the same rating decision.

The veteran perfected an appeal of the denial of increased 
evaluations for his service-connected hemorrhoids and spastic 
colitis in May 1999.  The appeal also extended to the 
veteran's claim for a higher evaluation for his gastritis.  
The veteran requested that he be afforded a local hearing at 
the RO at the time he submitted his substantive appeal.

The veteran was originally scheduled for a local hearing in 
July 1999 and notified of the date in June 1999.  The 
veteran's representative contacted the RO and requested that 
the hearing be rescheduled for an afternoon time.  The RO 
rescheduled the hearing as requested and notified the veteran 
in July 1999.  The veteran's representative again contacted 
the RO and advised that the veteran would not be able to 
attend the hearing due to complications from a stroke.  

The RO wrote to the veteran in June 2002.  At that time it 
was noted that the veteran was unable to attend a previously 
scheduled hearing at the RO.  The veteran was requested to 
advise the RO whether he still desired to have a hearing in 
his case.  The veteran was further advised that if he failed 
to respond to the RO's letter, he would be scheduled for a 
Travel Board hearing.

There is no indication of a timely response from the veteran, 
or his representative, in regard to the hearing issue.  In 
light of the lack of a response from the veteran and the 
explicit language of the RO's letter, he must be scheduled 
for a Travel Board hearing.  

Accordingly, to ensure that due process concerns are met, 
this case is remanded for the following:

Please schedule the veteran for a 
Travel Board hearing before a 
Veterans Law Judge. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting, Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


